--------------------------------------------------------------------------------

NUTRASTAR INTERNATIONAL INC.
4/F Yushan Plaza
51 Yushan Road
Nangang District, Harbin 150090
People's Republic of China

February 20, 2016

David Chong
27 Sembawang Hills Drive,
Singapore 575905

Dear Mr. Chong:

This will confirm the terms of your employment with Nutrastar International Inc.
(the “Company”) as of the date hereof.

1.     Duties. Your job title is Treasurer of the Company, reporting to the
Company’s Board of Directors (the “Board”). You agree to perform the duties that
are customarily related to this position as set forth in the Company’s
constituent instruments, including its Articles of Incorporation, Bylaws and its
corporate governance policies or otherwise as may be determined and assigned by
the Board. During your employment by Company, you shall not engage in any
activity or have any business interest which in any manner interferes with the
proper performance of your duties, conflicts with the interest of Company or
brings into disrepute the business reputation of Company.

2.     Compensation. Commencing on the date hereof, you will be entitled to
receive an initial annual base salary of $30,000, payable on a monthly basis in
arrears in equal monthly installments of $2,500 or otherwise in accordance with
the payroll practice determined by the Board. The amount of any monthly
installments shall be pro rated on a daily basis for any month in which you
serve for less than the full month. Your compensation will be reviewed by the
Board from time to time according to the Company’s policies. All reasonable
business expenses that are appropriately documented by you and incurred in the
ordinary course of business of the Company will be reimbursed in accordance with
the Company’s standard policies and procedures.

3.     Incentive Compensation. You will be eligible to participate in such
annual performance bonus plans as may be established by the Company from time to
time for similarly situated employees, subject to the terms and conditions
established by the Company for such bonus plans. Any such bonuses will be
determined by the Board based on the achievement of goals and milestones
established by the Company in its sole discretion, and the Company in its sole
discretion may amend or terminate any such bonus plans at any time.

4.     Equity Awards. You will be entitled to participate in the Company’s 2009
equity incentive plan that has been adopted by the Board (the “Plan”). Prior to
the grant of any equity award under the Plan, you should enter into an equity
award agreement of the Company under the Plan and be subject to the terms and
provisions of such agreement and the Plan.

5.     Adjustments and Changes in Employment Status. The Company reserves the
right to make personnel decisions regarding your employment, including but not
limited to decisions regarding any transfers or other changes in duties or
assignments, changes in your salary and other compensation, changes in benefits
and changes in Company policies or procedures.

--------------------------------------------------------------------------------

6.     At-Will Employment. Your employment with the Company is “at-will.” In
other words, with a 10-day notice, either you or the Company can terminate your
employment at any time for any reason, with or without cause and without
liability, except as expressly set forth in this letter. The Company shall be
obligated to pay you the compensation and expenses due up to the date of
termination.

7.     Non-competition. During the term of your employment by Company and for a
period of twenty-four months following the termination of your employment (the
“Restricted Period”), whether voluntary or involuntary, you shall not, directly
or indirectly, in any manner whatsoever engage in any capacity with any business
competitive with the Company’s current lines of business or any business then
engaged in by the Company, any of its subsidiaries or any of its affiliates (the
“Company’s Business”) for your own benefit or for the benefit of any person or
entity other than the Company or any subsidiary or affiliate, including without
limitation, soliciting customers or business patronage which results in
competition with the Company’s Business or approaching or attempting to induce
any person who is then in the employ of Company to leave the employ of Company
or employ or attempt to employ any person who was in the employ of Company at
any time during the prior twelve months. The geographic limitation to this
Section 7 is anywhere within the territory where the Company does business
during the Restricted Period.

8.     Confidentiality. At all times during your employment with the Company,
you will maintain the confidentiality of all information and materials which are
confidential or proprietary to the Company. All records, files, documents,
drawings, specifications, software, equipment, and similar items relating to the
business of the Company or its affiliates, including, without limitation, all
records relating to customers (the “Documents”), whether prepared by you or
otherwise coming into your possession, shall remain the exclusive property of
the Company or such affiliates and shall not be removed from the premises of the
Company or its affiliates under any circumstances whatsoever unless the
Documents are being removed by you in context of performing the services
required herein. Upon termination of your employment, you agree to deliver
promptly to the Company all Documents in your possession or under the control of
you. The provisions of this Section 8 shall survive the termination, for any
reason, of this agreement.

9.     Taxes. All forms of compensation referred to in this letter are subject
to reduction to reflect applicable withholding and payroll taxes and all other
deductions required by law. You acknowledge that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or the Board
related to tax liabilities arising from your compensation.

10.    No Conflicting Obligations. By execution of this letter, you represent
and warrant that your performance of this agreement does not and will not breach
any agreement you have entered into, or will enter into, with any other party.
You agree not to enter into any written or oral agreement that conflicts with
this letter.

11.    Notices. Any notice, demand or other communication to be given hereunder
by either party to the other shall be in writing (including facsimile
transmissions and electronic mail) or confirmed in writing (including facsimile
transmissions and electronic mail) and (unless provided otherwise) shall be
effective when received at the respective address of the parties specified in
this letter (or to such other address as the party shall have furnished in
accordance with the provisions of this Section 11).

12.    Integrated Agreement. This letter supersedes any prior agreements,
representations or promises of any kind, whether written, oral, express or
implied between the parties hereto with respect to its subject matter. Likewise,
this letter will constitute the full, complete and exclusive agreement between
you and the Company with respect to its subject matter. This agreement may only
be changed by a writing, signed by you and an authorized representative of the
Company. The waiver by either party of the breach of any proviso of this
agreement shall not operate as or be construed as a waiver of any subsequent
breach thereof.

2

--------------------------------------------------------------------------------

13.    Severability. If any term of this letter is held to be invalid, void or
unenforceable, the remainder of the terms herein will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternative way to achieve the same result.

14.    Governing Law. The terms of this letter and the resolution of any dispute
as to the meaning, effect, performance or validity of this letter or arising out
of, related to, or in any way connected with, this letter, your employment with
the Company or any other relationship between you and the Company (a “Dispute”)
will be governed by the laws of Nevada, without giving effect to the principles
of conflict of laws.

[Signature Page Follows]

3

--------------------------------------------------------------------------------

To confirm your agreement with and acceptance of these terms, please sign one
copy of this letter and return it to me. The other copy is for your records.

Sincerely,

NUTRASTAR INTERNATIONAL INC.

By: /s/ Richard E. Fearon Name: Richard E. Fearon Title: Director

Agreed and accepted as
of the date written above:

/s/ David Chong DAVID CHONG

4

--------------------------------------------------------------------------------